Citation Nr: 0838559	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-34 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a low back condition, 
including as secondary to service-connected bilateral ankle 
disability.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

The veteran does not have a low back condition that is 
related to his military service, or that was caused by his 
service-connected bilateral ankle disability.


CONCLUSION OF LAW

The veteran does not have a low back condition that is the 
result of disease or injury incurred in or aggravated during 
active military service, including as secondary to his 
service-connected bilateral ankle disability.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2008); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2006, well before the AOJ's initial adjudication of the 
claim.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The notification apprised the veteran that 
to support a claim based upon an additional disability that 
was caused or aggravated by a service-connected disability, 
the evidence must show that he currently has a physical or 
mental disability shown by medical evidence, in addition to 
his service-connected disability, and that his service-
connected disability either caused or aggravated his 
additional disability.  The notification included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The veteran's SMRs show no record of any back injury.  The 
veteran contends that his back disability was caused by his 
service-connected ankle disability.  He contends that he is 
unable to flex his ankles, and that his inability to flex his 
ankles resulted in years of improper bending and an altered 
gait, which caused his low back disability.  The veteran also 
contends that he carried 75 pound ammunition packs for 10-12 
hours a day while in Vietnam.  

A private medical record from S.J., M.D. dated in April 2006 
shows that the veteran was seen a few days after he began 
having some burning, sharp, shooting type pain in his left 
anterior thigh.  The veteran did not recall any specific 
incident that seemed to bring it on, and he reported that he 
did not have any injury.  He reported that the pain occurred 
at work, and that it continued since then on an ongoing 
basis, although it was not constant.  He reported that he did 
not have any history of back problems or joint problems in 
the past.  He reported shrapnel wounds from Vietnam, which 
had been asymptomatic.  The record does not provide the 
etiology of the pain, and does not provide a nexus between 
the veteran's pain and his service-connected bilateral ankle 
disability.

The veteran submitted treatment records from A.J., D.C., his 
chiropractor, dated from April to May 2006.  The records show 
that the veteran was treated for a low back condition, but do 
not provide any information as to the etiology of the low 
back condition, including whether there was any nexus between 
the back pain and the service-connected bilateral ankle 
disability.  

A private medical record from M.F., M.D, dated in May 2006, 
shows that the veteran had left lumbar radicular pain.  The 
veteran reported that he had been experiencing his symptoms 
for the last three to four weeks.  There was no history of 
any trauma or any inciting event that the veteran could 
recall that started his pain.  He denied any similar symptoms 
in the past.  He denied any significant lower back pain per 
se.  He reported that it was not a workers' compensation 
case, and that he had been remaining off work since the pain 
started.  The veteran reported that he was a maintenance 
worker.  Full ranges of motion could not be determined 
because of the veteran's inability to stand without 
increasing pain.  Dr. M.F. reviewed a May 2006 MRI that 
showed foraminal disc herniation on the left at L3-4 that 
caused L3 nerve root compression.  The record does not 
contain an opinion as to the etiology of the veteran's 
disability, and does not provide a nexus between the 
veteran's disc herniation and his service-connected bilateral 
ankle disability.  

A second private medical record from Dr. M.F. also dated in 
May 2006 indicates that the veteran was seen in a follow-up 
visit for left L3-4 foraminal disc herniation causing left L3 
radiculopathy.  The record indicates that the veteran 
reported that he had stiffness of both ankles from a Vietnam 
injury, and that he could not lift using his legs because of 
that injury, which increased the strain on his back.  The 
veteran reported that that had been going on for over 30 
years.  Dr. M.F. opined that the veteran's inability to lift 
using his legs might have had something to do with the 
worsening of his back condition.  He did not provide a 
rationale for that opinion.  

A VA urgent care summary record dated in May 2006 reveals 
that the veteran was seen for some pain in the left thigh 
area that reportedly began with pain in the lower back about 
two weeks earlier.  The veteran reported that the pain 
started when he had been carrying something heavy.  No 
opinion was given as to the etiology of the pain, and no 
nexus opinion between the veteran's pain and his service-
connected bilateral ankle disability was provided.

A VA urgent care physician note record also dated in May 2006 
shows that the veteran reported that the pain began about 
three weeks prior when, while working in the concrete 
industry, he was lifting a 120 pound object with a co-worker 
when he felt a sudden twinge of pain in his left hip and 
back.  He reported that he rested that afternoon, and had had 
persistent pain in the back since that time.  He reported 
that he never had back pain before.  The veteran ambulated 
well.  He was diagnosed with an acute low back strain.  The 
record does not contain an opinion as to the etiology of the 
low back strain, and it does not provide a nexus between the 
back strain and the service-connected bilateral ankle 
disability.

A VA medical record also dated in May 2006 reveals that the 
veteran reported that the onset of pain occurred relatively 
abruptly in April 2006, while he was at work as a custodian.  
The veteran reported that he initially felt a "flinch" in 
his left hip, with soreness in the back and hip the following 
day, and by the next day, symptoms so severe that he had the 
sensation of fire down his left leg.  He reported that an 
epidural steroid injection improved his pain considerably.  
The veteran reported that his back was a little sore and 
painful, but he was able to walk with a cane.  

On examination, the veteran walked with a cane, and limped on 
the left leg.  He was able to heel and toe walk using the 
cane for stability.  His posture was abnormal, with 
flattening of the lumbar lordosis and trunk deviation away 
from the painful left side.  There was no tenderness to 
percussion, palpation, or sciatic notch palpation, but there 
was pain provoked on spine extension; left much more than 
right lateral bending; and forward flexion was relatively 
preserved.  Straight leg raising was limited to about 65 
degrees bilaterally by left posterior leg pain, which was 
present with straight leg raising of the right leg as well as 
the left, and aggravated bilaterally by ankle dorsiflexion.  
Neurological examination showed weakness of ankle 
dorsiflexion bilaterally, which the veteran stated was old.  
He was able to toe walk against gravity, which suggested 
normal gastrocsolius function.  The veteran was diagnosed 
with L3-4 disc herniation with associated L3 radiculopathy, 
improved.  No opinion as to the etiology of the diagnosis was 
given, and there was no opinion of a nexus between the low 
back condition and the veteran's service-connected bilateral 
ankle disability.  

The veteran was afforded a VA examination for his ankles in 
May 2006.  The veteran used a cane, reportedly due to his 
back injury five weeks earlier.  The veteran's joint symptoms 
included no deformity, no giving way, no instability, and no 
weakness.  He did have pain and stiffness.  He reported no 
episodes of dislocation, subluxation, locking, or effusion.  
The veteran's gait was antalgic, and there was evidence of 
abnormal weightbearing.  The veteran's right ankle range of 
motion was 10 degrees of plantar flexion; zero degrees of 
dorsiflexion; five degrees of inversion; and three degrees of 
eversion, which decreased to zero degrees with repetition.  
His left ankle range of motion was 30 degrees of plantar 
flexion, which decreased to 25 degrees with repetition; zero 
degrees of dorsiflexion; seven degrees of inversion, which 
decreased to five degrees with repetition; and five degrees 
of eversion, which decreased to three degrees with 
repetition.  The veteran's bilateral ankle disability had the 
reported effects of creating problems with lifting and 
carrying, and with difficulty reaching.

A letter from Dr. A.J. dated in July 2006 indicates that he 
saw the veteran in April 2006 for severe pain in his lower 
back that radiated down to his left leg.  The veteran 
reported that the pain began gradually a few days before the 
visit, and progressively worsened.  The veteran reported that 
he had had episodes of lower back pain for many years.  Dr. 
A.J. reported that x-rays revealed misalignments in the 
veteran's pelvis and lower lumbar spine.  The letter 
indicates that the veteran had lost most of the range of 
motion in his ankles, which caused him to alter his gait.  
Dr. A.J. opined that it was more likely than not, that the 
injury to the veteran's ankles caused, or was a significant 
contributing cause, to his present lower back instability and 
disc syndrome.  His rationale was that biomechanical changes 
in the feet, ankles, and hips have a direct affect on the 
lower spine and pelvis causing biomechanical changes in those 
areas.  He indicated that he gave his opinion with a 
reasonable degree of medical certainty.  The letter does not 
indicate that he reviewed the veteran's claims file, 
including the May 2006 VA ankle examination.  

The veteran was afforded a VA examination in September 2006.  
The veteran's claims file was reviewed.  The veteran reported 
that he was claiming his current condition as secondary to 
his service-connected ankle injuries (arthritis of the left 
ankle and scar on the right ankle).  The veteran reported 
that many years ago, when demonstrating how he lifted with 
his back at a job interview, he was told that he was at risk 
for injuring his back due to the poor technique.  He reported 
that he always lifted with his back because his ankles did 
not bend so well.  The veteran reported that he just bended 
over at the waist, with no squat involved, and lifted almost 
solely with his back and not his legs.  He reported that he 
did that for years ever since the injuries to his legs in 
Vietnam.  

The veteran reported that he had not had chronic back pain.  
He denied any prior injuries.  The veteran reported that in 
April 2006, he was carrying 25-30 pounds in his hands while 
walking on an uneven surface when his right leg buckled on 
him.  He reported that the incident did not occur at work and 
that there was no workers' compensation claim.  He reported 
that shortly thereafter, he developed low back discomfort 
with rapid escalation of discomfort down the right leg to the 
knee area.  He reported that he began using a cane in his 
right hand because his right leg would periodically give out 
on him.  He reported that he had x-rays done and no fractures 
were identified.  He further reported that a MRI identified 
two disc herniations. 

The veteran reported that he worked as a heavy maintenance 
worker on vehicles.  He reported that he was off work for 
three months because of his back injury.  He reported that 
his employer continued to pay him, and that he was back at 
work with light duty.  The examiner reported that he 
specifically queried the veteran regarding the May 2006 
record that outlined an injury in April 2006 of lifting a 120 
pound object with a co-worker when he felt a sudden twinge of 
pain in his left hip and back.  The veteran reported that he 
had no idea where the doctor got that information, and that 
that was not what he told him.  

The examiner reported that review of the veteran's records 
included the May 2006 record from Dr. M.F. where he opined 
that the veteran's inability to lift using his legs might 
have had something to do with the worsening of his back 
condition, and the July 2006 letter from Dr. A.J. that the 
veteran's ankles caused, or were a significant contributing 
cause, to the veteran's low back disability.  

On physical examination, the veteran had an abnormal gait as 
he walked with his right foot in mild external rotation.  His 
bilateral ankle dorsiflexion had active movement against some 
resistance.  His bilateral ankle plantar flexion had active 
movement against full resistance.  The examiner noted that 
the veteran had zero degrees ankle dorsiflexion due to his 
service-connected ankle injuries.  

Imaging study results revealed moderate lower thoracic spine 
spurring and gentle lumbar dextroscoliosis.  Evaluation of 
the lumbar spine was noted to be slightly limited by 
superimposed feces-filled bowel.  There was minimal lumbar 
spurring and suggestion for very minimal grade one anterior 
spondylolisthesis of L3 upon L4.  There might have been very 
minimal narrowing of the L4/5 disc space.  Moderate posterior 
disc space narrowing was noted at the L5/S1 disc space, and 
the lumbosacral angle was increased.  Small bilateral lower 
pelvic calcifications were consistent with phleboliths.  

The veteran was diagnosed with L3-4 disc herniation impinging 
the left L3 nerve root.  The examiner opined that the 
veteran's disability was not caused by or a result of the 
service-connected right and/or left ankle conditions.  The 
examiner noted that there was no instability of the veteran's 
ankles indentified in the May 2006 VA examination of the 
ankles that would have caused the back problem.  The examiner 
opined that having arthritis in an ankle does not cause a 
disc herniation to occur.  In regards to aggravation, the 
examiner opined that he was unable to determine if any 
aggravation had occurred, and that to do so would be 
resorting to mere speculation.

The examiner noted that the history of the record was 
inconsistent.  He noted that the original May 2006 medical 
report of the disability was very detailed with excellent 
specifics identifying the onset of symptoms, the mechanism of 
injury, and the treatment given to date.  The examiner noted 
that he did not have the full record from the veteran's 
private physicians to clarify further.  He noted that it was 
also inconsistent that a small employer would continue to pay 
someone for a non-work related injury, and allow them to 
return to work in a light duty capacity when they normally do 
heavy labor work.  That was opined to be highly unusual as 
any further injury would then place that employer at risk for 
assuming the entire case under workers' compensation.  The 
examiner concluded that without additional records, the 
question of aggravation was unable to be determined to a 
reasonable degree of medical certainty.  

The veteran was afforded a second VA examination in May 2007.  
The examiner reviewed the veteran's claims file.  The veteran 
reported that the limitation of motion of both ankles had 
forced him to lift with his back rather than with his legs, 
and contributed to his disc herniation in April 2006.  The 
examiner noted the May 2006 VA examination of the ankles that 
showed limitation of motion in both ankles, with zero degrees 
of dorsiflexion, ten degrees of plantar flexion in the right 
ankle, and 28 degrees of plantar flexion in the left ankle.  
The examiner also noted the May 2006 VA urgent care treatment 
note that indicated the veteran had a work related back 
injury, and that he never had back pain before.

The veteran's wife accompanied him to the examination and 
provided additional information.  The veteran reported that 
he saw Dr. A.J. for back problems in the 1990s, and his wife 
reported that the records had been destroyed.  The veteran 
reported that he had had some sore backs, but no significant 
problems until April 2006.  He reported that there was no 
particular incident that caused the back pain, and that he 
was doing "everyday activities" at home and at work with 
gradually increasing pain over several days, until one 
evening at home when he was lying on the couch, when there 
was a sudden severe increase in pain.  He could not recall 
the exact date that happened.  The veteran and his wife 
recalled the incident as sudden, and without apparent cause.  
He reported receiving injections into the spine with 
excellent pain relief.  The veteran contended that his back 
"wore out" over the years due to an inability to bend at 
the ankles.  He also reported that his condition was not 
work-related, and that he did not receive disability payments 
for his back condition, which his wife confirmed.  He also 
noted that he was required to carry heavy loads of ammunition 
while in service, and that might have affected his back.

The veteran was diagnosed with left L3-4 disc herniation 
impinging the left L3 nerve root.  The examiner opined that 
the veteran's current low back disability was less likely 
than not (less than 50/50 probability) caused by or 
permanently aggravated by residuals of the service-connected 
lower extremity disabilities.  He also opined that the 
residuals of the bilateral ankle disabilities were less 
likely as not (less than 50/50 probability) the cause for 
improper lifting which caused or materially contributed to 
the severe episode in April 2006.

The examiner provided the rationale for both opinions.  He 
noted that the information reported by the veteran and his 
wife was considered to be truthful and indicated that there 
was no specific lifting incident, and no work related 
incident, in April 2006 when the pain suddenly and severely 
increased.  The examiner noted that there was MRI and 
clinical evidence for lumbar disc herniation with nerve root 
impingement.  The resulting incapacitating back pain was 
reported to respond remarkably well to cortisone injection, 
which suggested that the acute pain increase likely was 
largely due to inflammation, and not mechanical pressure on a 
nerve root.  He explained that functional limitations 
resulting from decreased (zero) dorsiflexion at the ankles 
did prevent using the legs for lifting, putting most of the 
lifting stress on the lumbar spine.  Therefore, there was 
compromise of the normal mechanics of lifting.  However, 
there was no evidence to suggest that such additional 
stresses caused, or aggravated, the natural degeneration 
process in the spinal discs, which then resulted in 
herniation.  There was some evidence of a chronic back 
condition that dated to the 1990, which supported the opinion 
that the disc herniation had followed a slowly progressive 
course of natural progression, which was not necessarily 
aggravated by the ankle conditions.

A letter from Dr. A.J. dated in October 2007 shows that he 
examined the veteran in September 2007.  That examination 
revealed a 90 percent reduction in all ankle ranges of 
motion.  The veteran also showed inversion and bowed Achilles 
tendons in both ankles, and pronation of both feet.  The 
veteran walked with a stiff legged gait, due to the lack of 
dorsiflexion in his ankles.  Dr. A.J. reported that as a 
chiropractor, he looked at the biomechanics of the body as a 
whole.  He opined that altered biomechanics in the hips, 
knees, ankles, and feet can have a direct affect on the 
pelvis and spine.  Therefore, he opined that it was quite 
possible that the alteration in the veteran's gait over a 
period of many years could have been a significant 
contributing factor in his lumbar disc syndrome.  He further 
opined that another finding that could have been a 
contributing factor was the inversion and pronation in the 
veteran's ankles and feet.  His rationale was that when the 
foot is pronated, it caused the tibia and femur to rotate 
medially, which dropped the pelvis lower on the side of 
pronation.  The spine will then lean toward the low side and 
the vertebral bodies will also rotate to the same side.  He 
opined that those biomechanical changes will place abnormal 
stresses on the spine and over a period of time could cause a 
failed lumbar disc.  It was his opinion that the veteran's 
injury to his ankles could have been the cause or a 
significant contributing cause to his present lumbar disc 
syndrome.

A letter from the veteran's physical therapist dated in 
October 2007 shows that the veteran reported that because of 
not being able to bend his ankles well since his injury in 
service, he was unable to lift properly due to not being able 
to squat.  He also reported that he had to alter his gait 
pattern since his injury by externally rotating his right 
lower extremity to compensate for his lack of ankle 
dorsiflexion.  The veteran reported that he was employed as a 
mechanic/maintenance worker for a concrete company, which 
involved frequent heavy lifting, and pushing and pulling 
while working on equipment.  He reported that he had to bend 
over at his waist because he was unable to squat or get down 
to lift properly because of the lack of motion at his ankles.  

The veteran ambulated independently without use of an 
assistive device.  He held his right lower extremity in 
significant external rotation to compensate for lack of right 
ankle active dorsiflexion.  The veteran had right ankle 
dorsiflexion of -16 degrees, and left ankle dorsiflexion of 
one degree.  He had right ankle plantar flexion of six 
degrees of motion starting from 16 degrees at rest to 22 
degrees, and left ankle plantar flexion of 17 degrees.  He 
had eight degrees of inversion with his right ankle, and 15 
degrees of inversion with his left ankle with starting 
resting position being in five degrees of inversion.  He had 
zero degrees of eversion bilaterally starting at rest in a 
position of five degrees of inversion.  

The letter indicates that the veteran's lifting techniques 
were observed.  Due to the veteran's inability to dorsiflex 
his ankle significantly bilaterally, he was limited in his 
ability to squat to perform a proper lifting technique from 
floor to waist.  When the veteran did attempt to squat 
properly, he was limited to approximately less than 30 
degrees knee flexion and 45 degrees hip flexion due to the 
lack of his ankle active dorsiflexion in order to maintain 
his static standing balance.  He reported that when he did 
try to squat in such a position and then lift a weight up, 
the act of lifting the weight up tended to throw him off 
balance posteriorly, and he would nearly fall with the weight 
falling on top of him.  The physical therapist noted that she 
observed that when he attempted to lift in that position.  
She opined that the loss of balance posteriorly occurred 
because he was unable to actively dorsiflex his feet to use 
an ankle strategy to maintain his standing balance, and 
therefore ended up using a stepping strategy.  The veteran 
was unable to walk, bend, squat, and lift properly due to the 
limitations of his ankle active dorsiflexion. 

She opined that considering the veteran's severe limitation 
of ankle movement in all directions, and most specifically 
ankle dorsiflexion, it was apparent that he had been forced 
to move differently in order to compensate for that, which 
led to an impaired gait cycle, and impaired ability to bend 
and lift properly for his work duties.  As a result, he 
developed a strategy of bending over at the waist with hips 
and knees mostly extended in order to pick up an object off 
the floor.  With that increased distance between spine and 
object being lifted, it lengthened the lever arm of the 
spine, and therefore caused a significant increase in force 
upon the lumbar spine where the bending is occurring up to 
approximately ten times the weight of the object being 
lifted.  She opined that that was more likely than not to 
lead to significant aggravation, overuse, and degeneration of 
the lumbar spine over time with repeated use of that 
position.  She concluded that it was indeed very likely that 
the lumbar disc condition that the veteran was dealing with 
had been brought on or aggravated by his limited ankle 
dorsiflexion of the bilateral ankles.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As for the veteran's contention that the claimed disability 
is secondary to service-connected ankle disability, any 
disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

Here, there is evidence of a low back disability.  However, 
there is no medical evidence of an in-service incurrence or 
aggravation of an injury or disease related to the veteran's 
lumbar spine.  The veteran's SMRs do not show any injury to 
the veteran's lumbar spine, nor has the veteran alleged 
suffering a lumbar spine injury while in service.  The Board 
acknowledges the veteran's contention that he carried heavy 
ammunition packs while in service.  There are no medical 
opinions that establish a nexus between carrying the heavy 
ammunition packs and the veteran's current low back 
condition.  The veteran mentioned carrying heavy ammunition 
packs to the May 2007 VA examiner, and the examiner did not 
indicate that carrying the heavy ammunition packs caused the 
veteran's low back condition.  The objective evidence of 
record does not indicate that the veteran suffered any injury 
or disease due to the heavy ammunition packs that he carried.  

Additionally, the evidence does not show that the veteran's 
back disability is secondary to his service-connected 
bilateral ankle disability.  The VA examiners both opined 
that the veteran's current back disability was not caused by 
his service-connected ankle disability.  Both of the 
examiners had the benefit of reviewing the veteran's claims 
file, while the veteran's private physicians and physical 
therapist did not review his claims file.  The September 2006 
examiner explained that at a May 2006 VA ankle examination, 
there was no instability of the veteran's ankles that would 
have caused a back problem.  Moreover, the examiner explained 
that arthritis of the ankles does not cause a disc herniation 
to occur.  The May 2007 examiner explained that the veteran's 
initial incapacitating back pain was reported to respond 
remarkably well to cortisone injection, which suggested that 
the acute pain increase likely was largely due to 
inflammation, and not mechanical pressure on a nerve root.  
He noted that functional limitations resulting from zero 
dorsiflexion at the ankles did prevent using the legs for 
lifting, putting most of the lifting stress on the lumbar 
spine.  Therefore, there was compromise of the normal 
mechanics of lifting.  However, he explained that there was 
no evidence to suggest that such additional stresses caused, 
or aggravated, the natural degeneration process in the spinal 
discs, which then resulted in herniation.  He noted that 
there was some evidence of a chronic back condition that 
dated to the 1990s, which supported the opinion that the disc 
herniation had followed a slowly progressive course of 
natural progression, which was not necessarily aggravated by 
the ankle conditions.  

The Board acknowledges the May 2006 opinion of Dr. M.F. that 
the veteran's inability to lift using his legs may have 
something to do with the worsening of his back condition.  
However, this opinion is speculative.  The opinion says that 
the inability to use his legs may have something to do with 
the worsening of his back condition, which equally implies 
that the veteran's inability to use his legs may not have had 
something to do with the worsening of his back condition.  
Likewise, the October 2007 opinion of Dr. A.J. that the 
veteran's injury to his ankles could have been the cause or a 
significant contributing cause to his present lumbar disc 
syndrome is also speculative.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (implication of medical opinion that a 
veteran may have been having symptoms prior to diagnosis of 
multiple sclerosis is that the veteran "may not have" been 
showing symptoms).  Dr. A.J.'s and Dr. M.F's opinions as to 
the etiology of the veteran's lumbar disc syndrome are 
speculative and therefore, are not probative.  Service 
connection may not be based on a resort to speculation or 
even remote possibility, and medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Obert, supra; Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Bostain v. West , 11 Vet. App. 124, 127 (1998).  

The Board also acknowledges the July 2006 letter from Dr. 
A.J. that it was more likely than not that the veteran's 
injury to his ankles caused, or was a significant 
contributing cause, to his lower back instability and disc 
syndrome.  The Board does not find this opinion probative, as 
Dr. A.J. later changed his opinion, as noted above in his 
October 2007 letter.  Additionally, the Board acknowledges 
the nexus statement from the veteran's private physical 
therapist (who is not a physician), but does not find it as 
probative as the VA examiners' opinions.  While the physical 
therapist did provide a thorough rationale, she did not have 
the benefit of reviewing the veteran's claims file.  Both VA 
examiners' opinions were thorough and based on a review of 
the veteran's claims file, in addition to the veteran's 
contentions.  Therefore, the Board finds those opinions to be 
more probative than the physical therapist's opinion.

The Board acknowledges the veteran's belief that his current 
back disability is related to his military service, to 
include as secondary to his service-connected bilateral ankle 
disability.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion concerning the etiology of his disability, to 
include the etiological relationship between his service-
connected and non-service-connected disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) 
(2008).  Consequently, the veteran's own assertions as to the 
etiology of his low back disability, to include the 
etiological relationship between his service-connected and 
non-service-connected disability, have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current back disability was not caused by an in-
service incurrence or aggravation of a disease or injury and 
is not proximately due to or the result of his service-
connected ankle disability.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


